DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Objections
Claims 1, 3, 9, 14, and 19 are objected to because of the following informalities: 
Claim 1: In lines 5-6, Applicant is respectfully advised to provide the missing article, i.e., “the coated material, the coating container.” In line 10, Applicant is respectfully advised to provide the missing article, i.e., “the coating container and/or the internal container.” In line 11, Applicant is respectfully advised to amend the claim to correct the correct the position of the conjunction to be consistent with the other alternatives, i.e., “(iii) with heat.”
Claim 3: Applicant is respectfully advised to amend the claim to use appropriate articles for terms not previously recited, i.e., “an amount of sweep gas.”
Claim 9: In line 1, Applicant is respectfully advised to provide the missing article, i.e., “the internal container.” 
Claim 14: Applicant is respectfully advised to amend “the solution” (line 2) to “the solvent-enriched aqueous solution” to clarify the antecedent.
Claim 19: Applicant is respectfully advised to provide the missing article, i.e., “the coating material.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: The claim recites, “wherein the amount of sweep gas used to remove the evaporated solvent from the coating container is less than the amount of sweep gas used to remove the same amount of evaporated solvent if the solvent is evaporated by using heated sweep gas without using step (b).” These limitations are regarded as indefinite for the following reasons:
The phrase “the amount of sweep gas used to remove the same amount of evaporated solvent” includes two limitations which lack sufficient antecedent basis: “the amount of sweep gas used” and “the same amount.”
In the phrase “by using heated sweep gas without using step (b),” “by using heated sweep gas” and “without using step (b)” are presumed to be mutually exclusive, whereas it does not appear possible to use a heated sweep gas without
The claim presumes an embodiment (“the solvent is evaporated . . . without using step (b)”) that is not recited, so the skilled practitioner would not be able to determine the basis of comparison necessary to interpret the claim.
For the purposes of examination only, the claim will be interpreted as reciting that the method of claim 1 requires the evaporating of solvent using either step (b)(ii) or step (b)(iii).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 5,501,874, hereinafter “Yamamoto”), and as evidenced by O’Neill et al. (US 7,624,666 B1, hereinafter “O’Neill”).
Regarding claim 1, Yamamoto discloses a method of coating a granular material (Abstract) (i.e., a method for coating a material) comprising:
spraying a coating solution onto granular material using a spray nozzle 7 (Figs. 1-4; col. 4, lines 8-9) (i.e., contacting the material with a coating material and a solvent to obtain a coated material);
flowing a heated drying gas through a feeding pipe 101 into the coating apparatus 100 (Fig. 2; col. 4; lines 1-2; col. 8, line 55) or through inlet 1A (Fig. 3; col. 4, lines 39-40; col. 8, line 15) so that a solvent vapor is evaporated/dried (col. 8, lines 54-56; col. 10, lines 8-11) and solvent is contained in an exhausted drying gas (col. 10, lines 59-60), the granular material being in a rotating drum 2 contained in a casing 1 having a draft 6 through which the drying gas flows and in which the spray nozzles are O’Neill (col. 2, lines 46-47; col. 3, lines 24-26); and
exhausting the drying gas containing solvent by an exhaust gas pipe 103 (Fig. 2; col. 10, lines 59-60) to a heat exchanger 107 for condensing the solvent in the gas (col. 10, lines 50-55) (i.e., removing the evaporated solvent from the interior volume of the coating container by contacting the evaporated solvent with a sweep gas to produce a solvent-enriched sweep gas and removing the solvent-enriched sweep gas from the interior volume of the coating container).
Yamamoto discloses all the required limitations of claim 1.
In an alternative interpretation, rotating drum 2 may be regarded as a coating container having a side wall in which the coated material is heated by heated drying gas/electromagnetic radiation (i.e., evaporating the solvent from the coated material in an interior volume of a coating container having a side wall by heating the coated material with electromagnetic radiation). See claim 7.

Regarding claim 4, Yamamoto discloses that the drying gas should be 20 to 100 °C (col. 4, lines 24-25).

Regarding claim 5, Yamamoto discloses that the heated drying gas contacts the granular material to dry the coating material on the granular material (col. 8, lines 46-56), wherein heated gas was known to emit electromagnetic/infrared radiation, as discussed above (i.e., the coated material is 

Regarding claim 9, Yamamoto discloses the rotating of the drum during coating (col. 8, lines 9-18 (i.e., the internal container rotates during coating step (a)).

Regarding claim 15, Yamamoto discloses a drying gas/sweep gas that is air or nitrogen (col. 3, lines 55-56).

Regarding claims 16 and 17, Yamamoto discloses an organic solvent that may be dichlorobenzene or toluene (col. 3, lines 46-56)

Regarding claim 18, Yamamoto discloses granular material to be coated that is a particle, (i.e., a particulate) (col. 3, lines 30-33), so the resulting coated material would also be a particulate.

Regarding claim 19, Yamamoto discloses that the granular material is a granular fertilizer (col. 3, lines 35-36) (i.e., the material to be coated in step (a) comprises a fertilizer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Yamamoto does not explicitly disclose that the amount of sweep gas used to remove the evaporated solvent is 0.8 MT of sweep gas/(hr x MT of material to be coated) to 2.5 MT of sweep gas/(hr x MT of material to be coated). However, Yamamoto does teach that drying gas should be provided in a proper range that corresponds to the amount of granular material, usually at a flow rate of 4 to 25 Nm3/kg of granular material (col. 4, lines 19-21). Therefore, the amount of sweep gas per material to be coated is a result-effective variable which one skilled in the art would desire to optimize, so the claimed amount is considered prima facie obvious and cannot be given patentable weight. See also MPEP 2144.05 II A, B. A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, and further in view of Hasegawa et al. (US 7,836,842 B2, hereinafter “Hasegawa”).
Yamamoto does not explicitly disclose that the amount of sweep gas used to remove the evaporated solvent from the coating container is less than the amount of sweep gas used to remove the same amount of evaporated solvent if the solvent is evaporated by using heated sweep gas without using step (b).
Hasegawa discloses a coating apparatus 1 that includes a rotary drum 2 (Fig. 1; col. 4, lines 13-15) for the coating and drying of particles such as agricultural chemicals (col. 1, lines 6-8). Hasegawa teaches that the drum may be heated by hot air or an infrared heater (col. 10, lines 49-53).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto by using an amount of sweep gas used to remove the evaporated solvent from the coating container that is less than the amount of sweep gas used to remove the same amount of evaporated solvent if the solvent is evaporated by using heated sweep gas without using step (b) as taught by Hasegawa because (1) it would have been prima facie obvious to replace the heated drying gas of Yamamoto (col. 8, lines 15, 55) with the infrared heating of a rotary drum since the latter was known to be an alternative to the use of hot air (Hasegawa, col. 10, lines 49-53), (2) the use of an infrared heater rather than hot air might have been advantageous to the skilled practitioner based upon the availability of suitable equipment, (3) the use of an infrared heater on a rotary drum within a casing (Yamamoto, Fig. 3) can be regarded as providing heat that heats an internal container, the heat being generated from a heat source positioned in the interior volume of a coating container and external to the internal container (i.e., using step (b)), and (4) the scaling of equipment and mass/energy balances to use an amount of sweep gas that is less than an amount of sweep gas in a different notional process lacks patentable distinctiveness, as the optimizing of process conditions would have been a normal function of the skilled practitioner.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, and further in view of Hasegawa and Bridges et al. (US 4,478,170, hereinafter “Bridges”).
Yamamoto teaches that heated drying gas is used to dry the coating solution on granular material (col. 8, lines 54-56) (i.e., the coated material is contacted with the electromagnetic radiation to evaporate the solvent from the coated material). However, Yamamoto does not explicitly disclose that 
Regarding (i), Hasegawa discloses a coating apparatus 1 that includes a rotary drum 2 (Fig. 1; col. 4, lines 13-15) for the coating and drying of particles such as agricultural chemicals (col. 1, lines 6-8). Hasegawa teaches that the drum may be heated by hot air or an infrared heater (col. 10, lines 49-53).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto by (i) positioning an electromagnetic radiation source as taught by Hasegawa because (1) it would have been prima facie obvious to replace the heated drying gas of Yamamoto (col. 8, lines 15, 55) with an infrared heater since the latter was known to be an alternative to the use of hot air (Hasegawa, col. 10, lines 49-53), and (2) it would have been prima facie obvious to position an infrared heater to a location for the performing of heating and drying.
Regarding (ii), Bridges discloses a rotary drum dryer 10 (Figs.1, 5; col. 3, line 44) used to apply coatings to particulate substrates (col. 1, lines 10-11). Bridges teaches an embodiment (Fig. 5) in which multiple spraying zones 21 and drying zones 22 are used, wherein a drying zone is adjacent a spraying zone (i.e., downstream) (col. 5, lines 23-29). Bridges teaches that providing separate and multiple spraying and drying zones can reduce the agglomeration that may otherwise occur if all of the coating of the particular substrate is accomplished in a single spraying zone where temporary overwetting could occur (col. 5, lines 29-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto in view of Hasegawa by (ii) positioning said electromagnetic radiation source downstream from where the coating material contacts the material to be coated in step (a) as taught by Bridges because (1) providing separate and multiple spraying and drying zones can reduce the agglomeration that may otherwise occur if all of the coating of Bridges, col. 5, lines 29-34), and (2) it would have been prima facie obvious to position an infrared heater to a location for the performing of heating and drying.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, and further in view of Glatt (US 4,326,480) and Bridges.
Yamamoto does not explicitly disclose that (i) the coated material is contacted with heat generated from the heat source that is positioned outside of the interior volume of the coating container to evaporate the solvent or (ii) the heat source is positioned downstream from where the coating material contacts the material to be coated in step (a).
Regarding (i), Glatt discloses a coating apparatus (Fig. 2; col. 3, line 4) and implicitly, a method of coating wherein a solvent is evaporated from the coating vessel (col. 4, lines 15-16). Glatt teaches the use of a jacket 96 for supplying heating fluid, the jacket being disposed around a coating vessel 20 of the coating apparatus (col. 4, lines 44-49).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto by (i) contacting the coated material with heat generated from a heat source that is positioned outside of the interior volume of the coating container to evaporate the solvent as taught by Glatt because (1) a heating jacket can be used to evaporate solvent from a coating vessel (Glatt, Fig. 2; col. 4, lines 15-16, 44-48), (2) the providing of heat via a jacket in addition to or in substitution for the heating of a drying gas would constitute the use of a known technique to improve a similar device in the same way, and (3) the skilled practitioner would have found it prima facie obvious to implement more than one known technique for heating a coating vessel.
Bridges discloses a rotary drum dryer 10 (Figs.1, 5; col. 3, line 44) used to apply coatings to particulate substrates (col. 1, lines 10-11). Bridges teaches an embodiment (Fig. 5) in which multiple spraying zones 21 and drying zones 22 are used, wherein a drying zone is adjacent a spraying zone (i.e., downstream) (col. 5, lines 23-29). Bridges teaches that providing separate and multiple spraying and drying zones can reduce the agglomeration that may otherwise occur if all of the coating of the particular substrate is accomplished in a single spraying zone where temporary overwetting could occur (col. 5, lines 29-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto in view of Glatt by (ii) positioning a heat source downstream from where the coating material contacts the material to be coated in step (a) as taught by Bridges because (1) providing separate and multiple spraying and drying zones can reduce the agglomeration that may otherwise occur if all of the coating of the particular substrate is accomplished in a single spraying zone where temporary overwetting could occur (Bridges, col. 5, lines 29-34), and (2) it would have been prima facie obvious to position an infrared heater to a location for the performing of heating and drying.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, and further in view of Hasegawa and Bridges.
Yamamoto does not explicitly disclose that (i) the coated material is contacted with heat that heats the internal container, the heat being generated from a heat source positioned in the interior volume of the coating container and external to the internal container, or (ii) the heat source is positioned downstream from where the coating material contacts the material to be coated in step (a).
Hasegawa discloses a coating apparatus 1 that includes a rotary drum 2 (Fig. 1; col. 4, lines 13-15) for the coating and drying of particles such as agricultural chemicals (col. 1, lines 6-8). Hasegawa teaches that the drum may be heated by hot air or an infrared heater (col. 10, lines 49-53).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto by (i) contacting the coated material with heat that heats the internal container, the heat being generated from a heat source positioned in the interior volume of the coating container and external to the internal container as taught by Hasegawa because (1) it would have been prima facie obvious to replace the heated drying gas of Yamamoto (col. 8, lines 15, 55) with an infrared heater since the latter was known to be an alternative to the use of hot air (Hasegawa, col. 10, lines 49-53), and (2) it would have been prima facie obvious to position within the casing and adjacent the drum of Yamamoto (i.e., in the interior volume of the coating container and external to the internal container) to locate the heat in proximity to the granular material to be coated.
Regarding (ii), Bridges discloses a rotary drum dryer 10 (Figs.1, 5; col. 3, line 44) used to apply coatings to particulate substrates (col. 1, lines 10-11). Bridges teaches an embodiment (Fig. 5) in which multiple spraying zones 21 and drying zones 22 are used, wherein a drying zone is adjacent a spraying zone (i.e., downstream) (col. 5, lines 23-29). Bridges teaches that providing separate and multiple spraying and drying zones can reduce the agglomeration that may otherwise occur if all of the coating of the particular substrate is accomplished in a single spraying zone where temporary overwetting could occur (col. 5, lines 29-34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto in view of Hasegawa by (ii) positioining the heat source downstream from where the coating material contacts the material to be coated in step (a) as taught by Bridges because (1) providing separate and multiple spraying and drying Bridges, col. 5, lines 29-34), and (2) it would have been prima facie obvious to position an infrared heater to a location for the performing of heating and drying.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 1 above, and further in view of Wehr (US 4,086,705).
Yamamoto does not explicitly disclose removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution.
Wehr discloses a method for condensing solvent vapors (col. 1, lines 9-12) carried in a hot air stream (col. 3, lines 37-38) (i.e., a method for removing solvent from the sweep gas stream). Wehr teaches that a hot air-solvent vapor mixture can be condensed by spraying with water (col. 3, lines 58-66) (i.e., removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution). Wehr teaches that this method takes advantage of the specific gravity difference between water and the solvent, so that the liquid components separate quite readily into an upper solvent layer and a lower water layer (col. 2, lines 21-24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Yamamoto by removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to Wehr because a separation of a solvent from a gas and solvent vapor mixture by spraying with a condensing liquid such as water takes advantage of the specific gravity difference between water and the solvent, which are readily separated (Wehr, col. 2, lines 21-24; col. 3, lines 58-66).
 
Regarding claim 11, Wehr teaches a primary separator 60 for the gravity separation (col. 4, lines 34-46) (i.e., separating the condensed solvent from the solvent-enriched aqueous solution) comprising a water outlet 74 (col. 4, line 51) (i.e., a recovered aqueous liquid) and a solvent outlet 76 (col. 5, line 44) that drains into a drainpipe 100 (col. 5, lines 44-45) (i.e., a recovered solvent stream).

Regarding claim 12, Yamamoto teaches that recovered solvent is through a recycling pipeline to the coating apparatus (col. 10, lines 50-55), so it would have been prima facie obvious to use at least a portion of the recovered solvent stream in coating step (a).

Regarding claim 13, Wehr teaches the returning of water from the primary separator 60 to spray heads 48 via conduit 84 (Fig. 1; col. 5, lines 4-11), so it would have been prima facie obvious to use at least a portion of the recovered aqueous liquid as at least a portion of the aqueous liquid comprising water used to condense the evaporated solvent.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, as applied to claim 19 above, and further in view of Forsythe (US 2015/0132484 A1).
Yamamoto does not explicitly disclose a fertilizer that comprises urea.
Forsythe discloses a method for coating a granular solid such as granular fertilizers ([0003]). Forsythe teaches that an example of the granular solid is urea ([0064]-[0070]).
Yamamoto by using a fertilizer that comprises urea as taught by Forsythe because (1) Yamamoto teaches the coating of a granular fertilizer but does not state its composition (Yamamoto, col. 3, lines 30-35), and (2) urea was a known example of a granular fertilizer used in a coating process (Forsythe, [0003], [0064]).

Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 14. The concept of a method for coating a material, the method comprising:
(a) contacting the material with a coating material and a solvent to obtain a coated material;
(b) evaporating the solvent from the coated material in an interior volume of a coating container having a side wall by heating the coated material, coating container, and/or an internal container configured to hold coated and/or uncoated material positioned in the interior volume of the coating container (i) with electromagnetic radiation, (ii) with heat generated from an external heat source positioned outside of the interior volume of the coating container and configured to heat a portion of the side wall of the coating container and/or internal container, (iii) and/or with heat that heats the 
(c) removing the evaporated solvent from the interior volume of the coating container by contacting the evaporated solvent with a sweep gas to produce a solvent-enriched sweep gas and removing the solvent-enriched sweep gas from the interior volume of the coating container (claim 1); 
further comprising removing at least a portion of the solvent from the solvent-enriched sweep gas by contacting the solvent-enriched sweep gas with an aqueous liquid comprising 50% wt/wt or more water to condense the solvent into the aqueous liquid to form a solvent-enriched aqueous solution (claim 10); 
wherein the condensed solvent is separated from the solvent-enriched aqueous solution by contacting the solution with steam to evaporate the condensed solvent (claim 14) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Yamamoto et al. (US 5,501,874), which discloses a method of coating a granular material (Abstract) comprising spraying a coating solution onto granular material (Figs. 1-4; col. 4, lines 8-9); contacting the granular material with heated drying gas to dry the coated granular material (col. 8, lines 46-56); and recovering and recycling solvent from a dry gas exhaust (col. 10, lines 48-55).
The teachings of Wehr (US 4,086,705) make obvious the recovery of solvent by contacting the solvent from the exhaust gas by contact with an aqueous liquid (col. 3, lines 58-66).
However, Wehr does not suggest contacting a resulting solvent-enriched aqueous solution with steam to evaporate the condensed solvent.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed method.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Debregeas et al. (US 6,770,298 B1) discloses a coating device comprising an enclosure 2 containing a drum 4 (Fig. 1; col. 3, lines 19-21) wherein a heated gas passes through the drum (col. 2, lines 57-58).
Hoopes (US 2,308,420) discloses an apparatus for coating nuggets (p. 1, col. 1, lines 1-3) comprising a casing 2 and a tumbling chain belt 7 (p. 1, col. 1, lines 42-50) (i.e., a coating containing; an internal container) in which an electric lamp 48 is used to withdraw moisture (p. 2, col. 1, lines 66-72).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/GABRIEL E GITMAN/Examiner, Art Unit 1772